Citation Nr: 0837578	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  The veteran essentially claims that 
she had no preexisting psychiatric disorder, and that during 
service she acquired a psychiatric disorder which continues 
to the present.  After reviewing the claims file, the Board 
has determined that further development is necessary prior to 
adjudicating the claim.  

Review of the service medical records reveals that at the 
time of the veteran's entrance examination in November 2002, 
she reported that she had not been evaluated or treated for a 
mental condition, that she had not received counseling, and 
that she had not had any psychiatric symptoms including 
nervous trouble or depression or excessive worry.  On 
examination at that time, the psychiatric evaluation was 
normal.  

Service medical records include records of treatment between 
January and September 2003, which show no indications of any 
psychiatric condition during that time period.  Then, in 
October 2003, after she began acting with bizarre behavior, 
the veteran was brought to the psychiatry department of 
Bassett Army Community Hospital.  There, she was admitted and 
treated for several days for a psychotic disorder.  At the 
time of admission she was unable to even complete a mental 
health questionnaire.  She presented with symptoms of 
anxiety, blunted affect and bizarre behavior.  She remained 
relatively uncommunicative for about two days, and then began 
revealing the auditory hallucinations and audible thoughts.  

During the October 2003 hospitalization the veteran responded 
to treatment of therapy and Haldol, which within one week 
resulted in reduction of the auditory hallucinations and 
disorganization.  The psychiatrist treating the veteran 
concluded that the veteran met the criteria for an Axis I 
diagnosis of brief psychotic disorder, acute, severe, 
recurrent, manifested by delusions and hallucinations.  On 
Axis II, the diagnosis was schizotypal personality disorder, 
chronic, severe, manifested by inappropriate affect, odd 
behaviors, lack of close friends, excessive social anxiety, 
vague speech and ideas of reference.  She also met some 
criteria of paranoid personality disorder and schizoid 
personality disorder.

The psychiatrist also determined that these diagnoses 
preexisted service.  This opinion was apparently based on the 
psychiatrist's notation that before service the veteran had 
undergone an abortion, and afterwards was depressed and had 
experienced auditory thoughts or hallucinations, but did not 
seek treatment and the condition finally resolved.  Notably, 
during the recent VA examination of July 2004, the veteran 
strongly refuted this history or having stated it in the 
first place.  

The psychiatrist also concluded that the veteran was 
considered to be unfit for duty and was referred to the 
physical evaluation board for disposition.  Hospital 
discharge medication included taking Haldol 7.5 mg by mouth 
q.h.s. 
 
A physical profile, DA Form 3349, dated in October 2003 
contains a notation that the medical condition was psychotic 
disorder, and that the profile was permanent.

A late October 2003 progress note contains a diagnosis of 
schizophrenia, in remission with medication.  A November 2003 
progress note shows that the diagnosis at that time was 
schizophrenia, in remission with Haldol 8 mg per day. The 
plan was to continue medication.

At the time of the veteran's December 2003 examination prior 
to discharge, the psychiatric evaluation was normal.  An 
associated medical record shows a diagnosis of psychosis 
resolved, and schizotypal personality disorder.  The plan at 
that time was to continue Haldol and to slightly reduce 
Cogentin.

The veteran underwent VA examination for compensation 
purposes four months later in July 2004.  At that time, she 
reported that she had not had any hospitalizations before or 
after service.  The examiner noted that it appeared that 
Haldol had been helpful in decreasing the auditory 
hallucinations and audible thoughts, as well as some of the 
paranoid ideation, and bizarre behavior.  

The examiner found the veteran to be pleasant without 
evidence of any odd behavior, but she did have paranoid 
ideation.  She stated that she first became paranoid while in 
service.  The examiner opined that it was likely, based on 
the veteran's self report, that she did become increasingly 
paranoid for the first time while she was in service.  The 
examiner found that the only psychiatric symptom that the 
veteran described presently was feeling mildly depressed.  It 
was noted that she continued to have paranoid ideation, and 
that she met the criteria for paranoid personality disorder.

On the basis of the foregoing, including that the psychotic 
symptoms present during her hospitalization in service had 
not been repeated since, the examiner opined that the veteran 
could be considered to be in remission.  Indeed, at the 
conclusion of the examination report, the Axis I diagnosis 
was brief psychotic disorder, in remission.  On Axis II, the 
diagnosis was paranoid personality disorder.  It was noted 
that the veteran was diagnosed with schizo-typal personality 
disorder but that she does not currently meet the criteria 
for that disorder.

In this case a remand to the RO is necessary in order to 
clarify whether any recent diagnosis as discussed above 
constitutes a chronic psychiatric disorder on which VA may 
premise entitlement to service connection.  First, the 
diagnosis of "brief psychotic disorder, in remission" 
includes unclear terms that impact on this question.  The VA 
examiner's description of the psychotic disorder as brief, 
and in remission, was interpreted by the RO in its denial, 
essentially as a psychotic disorder which was acute and not 
chronic, and no longer present.  

The definition of remission, however, is "a diminution or 
abatement of the symptoms of a diagnosis (abatement itself 
means a decrease in severity of symptoms); also the period 
during which such diminution occurs."  See Dorland's 
Illustrated Medical Dictionary 1, 1646 (31st ed. 2007).  In 
other words, remission may be described as a state or period 
during which the symptoms of a disease are abated.  See 
http://medical.merriam-webster.com/medical/remission.   

So, implicit in the definition of a psychotic disorder in 
remission, is that there is some extent of chronicity to the 
disorder, during which currently, there is an intervening 
period in which symptoms are abated.  But there being 
symptoms in abatement is not the same as there being no 
current disorder present.  

Though the adjective "brief" suggests an acute as opposed 
to chronic condition, given the foregoing discussion, the 
better practice here is to remand the case for an opinion as 
to whether the veteran currently has a chronic psychiatric 
disorder, even if in remission-with symptoms in abatement.  

Notably, the requirement of a "current disability" is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim" and "a claimant may be granted 
service connection even though the disability resolves prior 
to adjudication of the claim."  McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).  

If a claimant is diagnosed with a disability, and the 
severity of that disorder lessens so that it no longer 
impairs the claimant, a grant of service connection may be 
nonetheless appropriate if it is otherwise found to be linked 
by competent evidence or applicable presumption to some 
incident of military service.  The question of its severity 
is one of rating, not of service connection.  Ferenc v. 
Nicholson, 20 Vet. app. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service 
connection" as although related, each having a distinct 
meaning as specified by Congress).

With respect to the Axis II diagnosis of paranoid personality 
disorder, personality disorders are deemed to be congenital 
or developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  However, when during service a 
congenital defect is subject to a superimposed injury or 
disease, service connection may be warranted. VAOPGCPREC 82-
90 (July 18, 1990).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After obtaining any additional medical evidence available, 
the AMC should arrange for a VA examination to be conducted, 
with a medical opinion to assist in clarifying the nature and 
likely etiology of any claimed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain 
copies of any outstanding records of 
pertinent VA or private treatment.  
Specifically noted in this regard are any 
treatment records from Anchor Medical 
Associates. 

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded an appropriate 
VA examination by a physician specialist 
in order to determine the nature and 
likely etiology of any chronic, acquired 
psychiatric disorder; or any superimposed 
injury or disease impacting any 
personality disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and, all 
findings should be set forth in detail.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render a diagnosis for any 
psychiatric disorder found.  For any 
chronic psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater 
disability (is at least as likely as not) 
that, in the case of an acquired 
psychiatric disorder, the disability began 
or was permanently worsened during 
service; or in the case of a personality 
disorder, was the result of a superimposed 
injury or disease.

3.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal.  If a 
benefit sought is not granted, issue the 
veteran and her representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




